                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

TROY WERNER,

                      Plaintiff,
                                                     Case No. 20-CV-445-JPS
v.

METALCRAFT OF MAYVILLE, INC.,
                                                                    ORDER
                      Defendant.


         On March 20, 2020, Plaintiff filed a complaint alleging violations of

the Fair Labor Standards Act (“FLSA”) and Wisconsin state law. (Docket

#1). Plaintiff is one of approximately seven Metalcraft employees to file such

an action before this branch of the Court. This proliferation of cases from

Metalcraft employees is the result of a decertified FLSA case currently

pending before Magistrate Judge William E. Duffin. See Mazurek v.

Metalcraft of Mayville, Inc., Case No. 17-CV-1439 (Docket #63). On May 22,

2020, Defendant answered the complaint. (Docket #8).

         After engaging in an initial round of discovery, Defendant filed a

safe harbor letter pursuant to Federal Rule of Civil Procedure 11, as well as

a draft motion for sanctions. (Docket #11 at 1). Defendant warned Plaintiff

that the lawsuit was frivolous because Plaintiff did not work enough hours

in any given week to reach forty hours, and therefore did not have a claim

for overtime. Id. at 1–2. The very next day, Plaintiff’s counsel withdrew its

discovery requests. Id. at 2. A week later, after determining that Plaintiff

did, in fact, have a claim for overtime for one particular week, Plaintiff’s

counsel sought a stipulation of dismissal with prejudice and without fees,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). However,



     Case 2:20-cv-00445-JPS Filed 07/31/20 Page 1 of 4 Document 18
Defendant refused to stipulate to a dismissal without fees. Thus, on July 7,

2020, Plaintiff filed a motion to dismiss the complaint with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(2), which permits courts

to dismiss an action “at the plaintiff’s request. . .on terms that the court

considers proper.” (Docket #9). Defendant opposed the motion to dismiss,

and filed its own motion for attorneys’ fees. (Docket #12, #15). The motion

to dismiss is now fully briefed, (Docket #16), and will be granted for the

reasons explained below. The motion for fees will be denied.

       In typical lawsuits, “fees are not awarded when a plaintiff obtains a

dismissal with prejudice because the defendant cannot be made to defend

again.” Cauley v. Wilson, 754 F.2d 769, 772 (7th Cir. 1985) (citations and

quotations omitted). Defendant encourages the Court to adopt the Third

Circuit’s view that even if a case is dismissed with prejudice, attorneys’ fees

can be awarded “under exceptional circumstances. Carroll v. E. One Inc., 893

F.3d 139, 148 (3d Cir. 2018) (finding exceptional circumstances is a “high

bar for litigants to meet,” but existed where plaintiff’s counsel routinely

ignored multiple, unequivocal warnings that the case was unmeritorious,

and proceeded with depositions). In the alternative, Defendant contends

that 28 U.S.C. § 1927 allows courts to award “excess costs, expenses, and

attorneys’ fees” incurred by a person who “multiplies the proceedings in

any case unreasonably and vexatiously.”

       Neither of these standards persuades the Court to award fees in this

case. As discussed above, Plaintiff filed this action after the FLSA collective,

of which he was originally a member, was disbanded. He paid the $400

filing fee and bore the costs of service. The parties did not engage in motion

practice, attend hearings, or otherwise expend significant resources at the

beginning stages of the litigation. After engaging in a first round of


                            Page 2 of 4
  Case 2:20-cv-00445-JPS Filed 07/31/20 Page 2 of 4 Document 18
discovery—and promptly withdrawing that first round of discovery in

order to investigate Defendant’s safe harbor letter—Plaintiff elected to

dismiss the case. All told, the lawsuit lasted about three months. Its most

litigious moment is this fee dispute.

       Defendant argues that the Court should impose fees “because of the

clear objective unreasonableness” of Plaintiff’s FLSA claim; specifically,

that “Plaintiff’s attorneys had the work and payroll records for two years

that detailed [Plaintiff] worked less than 40 hours in each of the two weeks

of his employment, but. . .still made a claim for uncompensated

overtime[.]” (Docket #13 at 3). However, Plaintiff’s submissions bely this—

Plaintiff contends that for at least one of those weeks, Plaintiff did have a

claim under the FLSA. (Docket #11 at 2). The fact that Plaintiff ultimately

elected to dismiss that claim does not render the lawsuit vexatious. Rather,

it appears that Plaintiff would have been well within his rights to pursue it.

Moreover, as Plaintiff pointed out in the reply, the dismissal with prejudice

precludes Plaintiff from filing a claim for unpaid overtime—which works

in Defendant’s favor. (Docket #16 at 4). Finally, none of Plaintiff’s conduct

suggests an intent to prolong an unmeritorious lawsuit. It goes without

saying that these circumstances are hardly exceptional, and do not warrant

attorneys’ fees in addition to a dismissal with prejudice. Therefore, the Court

will grant Plaintiff’s motion to dismiss, and dismiss the case with prejudice,

and without costs and fees awarded to either party.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to dismiss (Docket #9) be

and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant’s motion for attorneys’

fees (Docket #12) be and the same is hereby DENIED; and


                            Page 3 of 4
  Case 2:20-cv-00445-JPS Filed 07/31/20 Page 3 of 4 Document 18
      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice, with each party to bear its own costs

and fees.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 31st day of July, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 4 of 4
  Case 2:20-cv-00445-JPS Filed 07/31/20 Page 4 of 4 Document 18
